DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 8, 18 and 21-29 are allowable. 
The restriction requirement among Inventions I-III and Species  A-D as set forth in the Office action mailed on 13 April, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no pending claims are withdrawn, no claims are rejoined.. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4, 8, 18 and 21-29 are now allowable over the prior art of record.

an optically transparent liquid-tight member which is a conic-cylindrical piece blocked across the central diameter at the waist as shown for example in applicant’s Figs.2-3, or equivalent thereof (112 (f) interpretation of the term) to be arranged in an optical cap between the eyepiece cap and camera, 
a member configured to hold the optically transparent liquid-tight member in the optical path, 
a receiving portion which is a multipart interlocking member as shown for example in applicant’s Figs.2-3, items 16, 18 and 26, or equivalent thereof (112 (f) interpretation of the term) having a base-side receiving portion which is a beveled surface facing away from the optically transparent liquid-tight member as shown for example in applicant’s Fig.2, item 18, or equivalent thereof (112 (f) interpretation of the term) configured to receiving the eyepiece cap along an insertion path, 
a liquid barrier which is a sealing ring as shown for example in applicant’s Figs.2-3, item numbers 20, 28 (112 (f) interpretation of the term) configured to hinder liquid from entering between the eyepiece cap and optically transparent and liquid impermeable member when the eyepiece cap is coupled to the camera. 
Adair (USPN 5,792,045) teaches a multipart endoscopic optical eyepiece adaptor, however fails to teach the liquid barrier, the optically transparent liquid-tight member or the details of the receiving portion. 
Biggs (USPN 5,868,665) teaches a multipart endoscopic optical eyepiece adaptor, however fails to teach parts and pieces equivalent to the above, or use with a drape.
There is no reason or suggestion provided in the prior art to modify the above art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795